Citation Nr: 1735888	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-14 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for a bilateral leg disability to include as due to surgery at the Tucson VA Medical Center (VAMC) in September 2008.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active service from February 1952 to August 1953.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in March 2016 and December 2016.  This matter was originally on appeal from rating decisions dated in August 2009 and December 2009 of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

In February 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not support a finding that the Veteran sustained any additional disability, including bilateral leg disability, resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in treating the Veteran's cervical/thoracic spine disorders or resulting from an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for an award of 38 U.S.C.A. § 1151 benefits for a bilateral leg disability are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.361, 3.1000 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's March 2016 and December 2016 Remands, the Appeals Management Center (AMC) obtained a legible copy of the September 2008 surgery consent form as well as a competent medical opinion regarding whether negligent VA treatment was the proximate cause of a bilateral leg disability or whether such disability was due to an event that was not reasonably foreseeable; readjudicated the Veteran's claim; and issued a Supplemental Statement of the Case. Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2016 and December 2016 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2009 and May 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the February 2016 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations and obtaining VA medical opinions.  There is no evidence that additional records have yet to be requested, or that additional medical opinions are in order. 

Pursuant to 38 U.S.C.A. § 1151, VA compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either:  1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Initially, the Board notes that an October 2002 urology note indicates that the Veteran had a fractured cervical spine from an accident.  

VA treatment records indicate that the Veteran was seen in neurosurgery clinic on September 19, 2008 and presented with cervical myelopathic symptoms.  He was seen, treated, and evaluated for cervical and lumbar problems.  The Veteran used a walker, he had a spastic gate, and he had a positive Romberg.  He was very unsteady on his feet and reported numbness from the anterior sternum down.  He also had dysesthesias in his feet and trouble manipulating, getting up and down, walking, and balancing.  He was presented with the option of proceeding with posterior cervical decompression and instrumented fusion C5-T1.  All aspects of the operation were explained in great detail to include risks, benefits, potential complications and alternative therapies.  The Veteran agreed to this surgery and it was scheduled.  The Veteran underwent fourth cervical through first thoracic vertebrae laminectomies as well as bilateral foraminotomies on September 30, 2008.  

The Consent for Treatment/Procedure signed by both the Veteran and the VA surgeon prior to surgery noted that the Veteran had cervical disc disease with impinged nerve or spinal cord and that the goal of the procedure, cervical laminectomy with bone graft, was to lessen pain by taking pressure off the Veteran's spinal cord.  The procedure, alternatives to the procedure, and known risks associated with procedure were outlined including the possibility of increased pain, unstable spine, injury to the spinal cord, as well as death.  Known risks associated with anesthesia were also outlined including persistent weakness and or numbness and incomplete pain relief.  

Postoperatively, the Veteran had leg weakness.  He was transferred from the neurosurgery service to rehabilitation on October 6, 2008.  During the initial physical therapy evaluation, the Veteran reported many near falls secondary to lower extremity numbness for one year.  MRI in October 2008 showed post laminectomy fluid collection diffusely narrowing the central canal from C4 through T1 with suspected cord impingement or compression at C5-C6 as well as diffuse enhancement of the posterior dural sac, possibly reactive in nature.  Infection could not be completely excluded and it was noted that it should be clinically correlated.  

The Veteran underwent rehabilitation therapy from October 6 through November 19, 2008.  The Veteran showed some improvement but had persistent weakness, and could not walk independently.  

The Veteran did not like the nursing home and signed himself out against medical advice.  He presented back to the emergency room on November 26, 2008 with complaints that he was having difficulty maintaining himself in his RV and was having increasing back pain.  He was transferred to interim care to resume physical therapy and determine placement.  On January 28, 2009, it was noted that he had improved to a point that his rehabilitation therapy could be performed on an outpatient basis; and he was discharged.  The Veteran returned for follow up at neurosurgery clinic in April 2009 at which time the surgeon's impression was, "I am sure he will get better.  The question is how much better.  At this point in time, we discussed decompressive laminectomy of a lumbar spine, to see if that would be beneficial, but he does not want to go with another procedure and I agree that is potentially a problem."  Neurosurgery note in June 2009 indicates that the Veteran had continuing progressive numbness and weakness in the left upper extremity after cervical decompression and fusion.  Assessment was continuing deterioration.    

The appellant contends that "posterior lumbar interbody fusion" conducted on October 2, 2008 left him unable to use his legs and to walk unassisted.  The Veteran stated that after the operation, he was in the hospital from September 2, 2008 through January 29, 2009.  

On the VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's representative noted that the Veteran contends that Tucson VAMC did not timely diagnose his disability, that he was seen on several occasions but was not diagnosed until a visit at Albuquerque VAMC.  The representative noted that the Veteran felt that a more timely diagnosis could have prevented going through surgery and opting for rehabilitation instead.  

At the Veteran's February 2016 Board hearing, the Veteran's representative noted that he walked into surgery without assistance and was unable to walk following that surgery, that the Veteran believed that there was an error in judgment when performing the surgery, and that being paralyzed was not a foreseeable outcome.

A medical opinion by a VA physician was obtained in June 2016.  The physician stated that there was no medical negligence by VA for a bilateral leg disorder from either the cervical spine and or thoracolumbar spine care noted in the files reviewed.  The examiner noted that although sad, the result from the 2009 neck operation was a possible poor result notwithstanding the good care rendered and that the Veteran gave permission when of sound mind and without coercion for the neck, and then back surgery operation versus nonoperative, other operative, and or no care understanding that he could be unimproved and or worse, including suffering death, due to operative and or non-operative complications at and or distant to the site of surgery.  The examiner stated that the VA care did not cause the complained-about leg conditions or other conditions due to any care-giver performance below the standard of care for that community, at that moment in time, before, during and or after the surgery, for medical professionals putting themselves out to be spinal specialists with similar training, knowledge, expertise, and experience.

In April 2017, VA obtained the opinion of a board certified VA orthopedic spine surgeon who had not been previously acquainted with the Veteran.  He was furnished a legible copy of the September 2008 surgery consent form from the Tucson VA which was signed on September 30, 2008.  The surgeon noted that there were relatively few records available for review.  

With respect to whether there was evidence that there was a delay in identifying the Veteran's neck pathology prior to September 2008 such that if proper diagnosis had been made, the surgery would not have been indicated or needed, the surgeon stated,

There was no delay in identifying the veteran's neck pathology prior to September 2008 that would have obviated the need for the September 2008 surgery.  The reason for this is that this veteran had longstanding cervical spondylotic stenosis and cord myelomalacia which would have come to operative intervention irrespective of date of detection.  The establishment of the cervical diagnosis even as early as October of 2007 would not have generated ANY other reasonable treatment options.  Injections, physical therapy, counselling, medications, bracing for example, would not have been effective in any way whatsoever.  This was a surgical diagnosis only.  Moreover, it was most reasonable based on the scanned records reviewed from March 2008 that this veteran was appropriately handled for his only documented complaint of some bilateral leg numbness.  There is no evident reason shown at that time to embark on a cervical myelopathy workup.  

With respect to whether it was at least as likely as not that the Veteran incurred additional disability including bilateral leg disability as a result of VA medical care, including the September 2008 C5-T1 cervical laminectomy, the surgeon stated, 

No.  This veteran was treated with appropriate dispatch as the presentation unfolded.  Dr. D[] was faced with a myelopathic patient at the time of surgery and it appears that the veteran has not progressed in this condition.  For example, post-operative imaging showed appropriate decompression and, at 4 months post operatively, he could walk 300 feet and could do all activities of daily living.  This represents an excellent result per VA care for a difficult diagnosis.  It should be recognized that this veteran added to the difficulty in his continuity of care, e.g., sign out AMA in November of 2008, refusal of a specific placement in December of 2008, and periods lost-to-followup for at least geographical reasons.  Therefore, it is "unlikely" that any different VA treatment, other than the above, would have served to lessen or prevent additional disability including bilateral leg disability.

The Board notes that there is no opinion in the record to the contrary, except for the Veteran's contentions.

Accordingly, the preponderance of the evidence of record, to include the only opinions on this issue, is against a finding that carelessness, negligence, lack of proper skill, or error in judgment on the part of VA caused additional disability, a bilateral leg condition.  In addition, the preponderance of the evidence of record is against a finding that an event not reasonably foreseeable caused additional disability.  Therefore, the claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a bilateral leg disability due to VA treatment must be denied and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not for application.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a bilateral leg disability to include as due to surgery at the Tucson VAMC in September 2008 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


